     Case 1:19-cv-07314-ALC-BCM Document 20 Filed r.:=
                                                   08/19/20 - Page 1 of 1
                                                  ,~~9NY
                                                  ! DOCUMENT
                                                                   !
                                                     ELECTRON!CALL Y FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   I'T "'C
                                                       V   :11.

                                                  !i DATE FILED:
                                                                   I
                                                                   !!
                                                                     · q
                                                                        .I..,   lT• _   _ _,_,...,. . . __ __   _




                                                                                             -+-<-·--+_......'--'-'-_
ASHLEY PRENDERGAST,                                                ,;;=.;========l=== ::::.I
               Plaintiff,
                                                        19-CV-7314 (ALC) (BCM)
       -against-
                                                        ORDER
PORT AUTHORITY OF NEW YORK AND
NEW JERSEY, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Due to a conflict on the Court's calendar, the status conference scheduled for September

15, 2020, at 10:00 a.m. is ADJOURNED to September 21, 2020, at 10:00 a.m. The parties shall

submit their joint status letter, pursuant to the Court's March 3 Order (Dkt. No. 18), no later than

September 14, 2020.

Dated: New York, New York
       August 19, 2020
                                              SO ORDERED.




                                             ~United States Magistrate Judge
